           Case 2:21-cv-01438-MCE-CKD Document 9 Filed 08/16/21 Page 1 of 2


 1   Cynthia L. Rice (SBN 87630)
     Verónica Meléndez (SBN 294106)
 2   Ezra Kautz (SBN 330352)
 3   Chelsea Lalancette (SBN 330207)
     CALIFORNIA RURAL LEGAL ASSISTANCE FOUNDATION
 4   2210 K Street, #201
 5   Sacramento, CA 95816
     Tel: (916) 446 7905
 6   Fax: (916) 446 3057
 7   cricecrlaf@comcast.net
     vmelendez@crlaf.org
 8   ekautz@crlaf.org
 9   chelseal@crlaf.org
10   Attorneys for Plaintiffs
11
                                UNITED STATES DISTRICT COURT
12
13                         EASTERN DISTRICT OF CALIFORNIA
14
15
     MARIA DOE, a fictitious name; CLARA              Case No.: 2:21-cv-01438-MCE-CKD
16   DOE, a fictitious name; and “I.D.,” a
17   fictitious name, by and through her next         Hon. Morrison C. England, Jr.
     friend, MARIA DOE;
18                                                    ORDER GRANTING PLAINTIFFS’
19                Plaintiffs,                         MOTION FOR LEAVE TO
                                                      PROCEED UNDER PSEUDONYMS
20         v.
21
     COUNTY OF SACRAMENTO; SCOTT
22   JONES, SACRAMENTO COUNTY
23   SHERIFF, in his official capacity;
     SACRAMENTO COUNTY SHERIFF’S
24   OFFICE; “DEPUTY ROE,” a fictitious
25   name; JAGDEEP SINGH; SUSHMA
     GIRI; and ALIDA ESTRADA,
26
27                Defendants.
28

                                                  1
                ORDER GRANTING PLAINTIFFS’ MOTION FOR LEAVE TO PROCEED UNDER PSEUDONYMS
           Case 2:21-cv-01438-MCE-CKD Document 9 Filed 08/16/21 Page 2 of 2


 1         The motion by Plaintiffs Maria Doe, Clara Doe, and I.D. (“Plaintiffs”) seeking an
 2   order for leave to proceed under pseudonyms (“the Motion”) being heard before the
 3   Court, and having reviewed the filings submitted with the Motion and any opposition
 4   submitted by Defendants, and it satisfactorily appearing to the Court that good cause
 5   has been shown,
 6      1. Plaintiffs’ Motion (ECF No. 2) is GRANTED.
 7      2. Plaintiffs may proceed under pseudonyms before trial, or until further order of
 8         this Court.
 9
10         IT IS SO ORDERED.
11   Dated: August 13, 2021
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 2
               ORDER GRANTING PLAINTIFFS’ MOTION FOR LEAVE TO PROCEED UNDER PSEUDONYMS
